DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 9/15/2021 is acknowledged.
Claims 1, 7, 13, and 14 are amended.
Claims 4 and 10 are cancelled.

Response to Amendment
Amendments filed on 9/15/2021 are entered for prosecution. Claims 1-3, 5-9, and 11-14 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the claims 13 and 14 have overcome the U.S.C. 101 rejections to the claims 13 and 14 previously set forth in the Non-Final Action mailed 7/13/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 7 (pages 6-8) in a reply filed 9/15/2021 have been considered but are moot because the arguments are Chang) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WO 2017/196491 A1, hereinafter Tang) in view of Chang et al. (WO 2017/074488 A1, hereinafter Chang).

Regarding claim 1:
Tang teaches a signal measurement method (see, Tang: Fig. 1, Fig. 5, and pages 5-8), comprising: 
measuring, by a terminal, at least one candidate cell by using a second panel (see, Tang: Fig. 5, Step 520, “Measure a quality metric of each received beam and select a non-zero subset of beams based on the quality metric”) in a process in which the terminal performs service transmission with a first network device by using a first panel (see, Tang: Fig. 5, Step 510, “Obtain beam measurement configuration data from network”. Page 7, lines 9-13, “the UE 130 receives from the communication network, for example via one of the gNodeBs 110, 120, measurement configuration data specifying beam measurements to perform at the UE and specifying beam selection criteria regarding which beam(s) should be selected for reporting back to the network.”), wherein the terminal is configured with a plurality of panels, the plurality of panels comprise the first panel and the second panel (see, Tang: page 6, lines 5-10, “the UE 130 … capable of beamforming …, where multiple beam directions can be processed in parallel … which combines both digital and analogue beamforming”), the first panel is configured to form a beam pointing to the first network device, and the second panel is configured to form a beam pointing to the candidate cell (see, Tang: Fig. 1 teaches a UE 130 with plurality of beams (e.g., panels pointing to a first gNodeB 110 and a second gNodeB 120 using different directional beams of UE 130) for performing signal quality measurements (see, page 6, lines 28-30)); and 
sending, by the terminal, a measurement result to the first network device (see, Tang: Fig. 5, Step 530, “Report beam measurement results to the node B”), wherein the measurement result comprises information about a target candidate cell, and the target candidate cell is selected by the terminal from the at least one candidate cell (see, Tang: Abstract, “Beam measurements are performed by the UE to facilitate identification of a non-zero integer, N, beams depending upon the signal quality measurements. The identified beams can be candidate beams for a handover.” Page 10, lines 13-16, “A selected beam or beam-pair may be considered a "best" (or preferred) beam or beam pair relative to other received beams or beam pairs. The criteria for selecting the best beam may depend on signals quality measurements specified by the network via the measurement configuration data, which may be stored at the UE 130.”).
Tang does not explicitly teach wherein the second panel is a panel that is in the plurality of panels and that is dedicated to candidate cell measurement.
In the same field of endeavor, Chang teaches wherein the second panel is a panel that is in the plurality of panels and that is dedicated to cell measurement (see, Chang: Abstract, “If the UE has …. multiple antenna panels, the BRS may contain an EPDCCH or PDSCH for the UE as different ports or antenna panels may be assigned different functionality.”; para. [0068], “The use of each antenna panel may be independent of any other antenna panel. In some embodiments, a particular antenna panel may be used different purposes (e.g., BRS or EPDCCH/PDSCH reception) in each subframe or set of subframes.”; para. [0076], “If the UE has multiple antenna ports or panels, the UE may use one or more of the antenna ports or panels for EPDCCH and PDSCH decoding and the remainder for BRS-RP measurement in a subframe.”).
Although, Change does not explicitly disclose a candidate cell, it is well-known and obvious to one or ordinary skill in the art to configure a measurement panel of the UE to be able to measure the candidate cells (e.g., for a handover) as disclosed by Tang (see, Tang: Abstract, “Beam measurements are performed by the UE to facilitate identification of a non-zero integer, N, beams depending upon the signal quality measurements. The identified beams can be candidate beams for a handover.”) with the independent use of each antenna panel in the multiple antenna panels of the UE from other antenna panels of the UE (see, Chang: Abstract, para. [0068] [0077], as discussed above).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to include the teachings of Chang in order to provide simultaneous data reception and measurement by the UE (see, Chang: Abstract). 

Regarding claim 2:
As discussed above, Tang in view of Chang teaches all limitations in claim 1.
Tang further teaches wherein the measuring, by the terminal, the at least one candidate cell by using the second panel comprises: adjusting, by the terminal, an antenna array on the second panel, to separately form a plurality of receive beams pointing to different directions (see, Tang: Page 6, lines 5-10, “the UE 130 as well as the two gNodeBs 110, 120 are each capable of beamforming. Beamforming may be performed as analogue beamforming, where each transceiver may be able to look at only one direction per timeslot or as digital beamforming, where multiple beam directions can be processed in parallel or as hybrid beamforming, which combines both digital and analogue beamforming.” Page 6, lines 19-24, “a plurality of Nrx different reception beam patterns … may be formed by the UE 130.”), and measuring the at least one candidate cell by using the plurality of receive beams (Page 6, lines 27-30, “Determining a ranking of transmit (Tx) and receive (Rx) beam pairings between the UE 130 and the first gNodeB 110 or the second gNodeB 120 to order them in terms of predicted connection service quality may comprise the UE 130 performing signal quality measurements for at least a subset of the possible Ntx*Nrx beam pairs.” Page 20, lines 14-16, “the measurement results data from the UE may be used to perform a more efficient and accurate estimate of a suitable handover connection in the event of a sudden drop in signal quality of the current wireless connection. The ability to select not just a single handover candidate but to relatively rank a plurality of different candidate beam pairs and to specify which signal quality measurements or relatives signal strength measurements should be used by the UE in making a selection provides more flexibility to the network to identify as many viable beam connections (beam pairs or single beams) as may be required to maintain reliable communication with the given UE.”).
	
Regarding claim 3: 
As discussed above, Tang in view of Chang teaches all limitations in claim 2.
Tang further teaches wherein the measuring the at least one candidate cell by using the plurality of receive beams comprises: performing candidate cell search by using the plurality of receive beams (see, Tang: Page 16, lines 22-25, “The eNodeB or gNodeb can configure a TRP-specific delta value to the UE. If the beams measured RSRP value are TRP-specific delta higher than the active beam (e.g. the current communicating beam),”), and performing beam measurement on a beam toward a candidate cell which is found (Page 16, line 25, “then the UE reports them.”).

Regarding claim 5:
As discussed above, Tang in view of Chang teaches all limitations in claim 1.
	Tang further teaches wherein the second panel forms a plurality of receive beams covering all directions (see, Tang: Page 6, lines 33-37, “both the UE 130 and the gNodeBs 110, 120 have a predefined codebook of Nrx or Ntx directions that cover the whole angular space and are used sequentially to transmit and receive.”).

Regarding claim 6:
As discussed above, Tang in view of Chang teaches all limitations in claim 1.
	Tang further teaches (see, Tang: Fig. 1 and page 8, lines 16-28) wherein when a receive beam used by the terminal for service transmission (Fig. 1, Rx beam 132 of the UE 130) is different from a receive beam used to measure the at least one candidate cell (Fig. 1, Rx beam 134 of the UE 130), the terminal measures the at least one candidate cell by using the second panel (see, Tang: Fig. 1 and page 8, lines 19-28, “In this example on the best beam pair is selected for each UE and gNodeB combination, but in alternative examples all or a subset of the Nrx*Ntx beam parings with each gNodeB may be ranked in a selection order based upon a signal quality metric. Alternatively, all 2 Nrx*Ntx beam pair combinations or a subset of those beam pair combinations considering the different pairings between each of the UE Nrx beams with respective ones of the Ntx beams of the first gNodeB 110 and the Ntx beams of the second gNodeB 120 are considered in aggregate to perform relative rankings of beam pairs and to select one or more beam pairs as potential handover connections in the event of an existing connection experiencing a drop in signal quality.”).

Regarding claim 7:
Tang teaches a terminal (see, Tang: Fig. 4, UE 450 and Fig. 7, UE 700), comprising: a service transmission unit (Fig. 4, Antenna arrays 425a to 425n. Page 17, lines 12-21.), a measurement unit (Fig. 4, RF beamformer 460. Page 17, lines 22-23, “The RF beamformer 460 in the UE 450 has signal quality measurement circuitry 462 to measure signal qualities of Tx-Rx beam pairs.”), a sending unit (Fig. 4, Beam measurement feedback circuitry 494. Page 17, lines 31-34, “A set of beam measurement feedback circuitry 494 may send a beam measurement report, which may be formatted as specified by the beam measurement configuration data 492, to the network via a communication link with a serving gNodeB (not shown).”), and a first selection unit (Fig. 7, Application circuitry 702), configured to perform the method of claim 1. As such, claim 7 is rejected under similar rationale to claim 1.

Regarding claim 8:
Claim 8 is directed towards the terminal of claim 7 that is further configured to perform the method of claim 2. As such, claim 8 is rejected under similar rationale to claim 2.

Regarding claim 9:
Claim 9 is directed towards the terminal of claim 7 that is further configured to perform the method of claim 3. As such, claim 9 is rejected under similar rationale to claim 3.

Regarding claim 11:
Claim 11 is directed towards the terminal of claim 7 that is further configured to perform the method of claim 5. As such, claim 11 is rejected under similar rationale to claim 5.

Regarding claim 12: 


Regarding claim 13:
	Claim 13 is directed towards a non-transitory computer readable storage medium, comprising an instruction (see, Tang: Page 25, line 35 – page 26, line 25), wherein when the instruction is run on a computer, the computer is enabled to perform the method according to claim 1. As such, claim 13 is rejected under similar rationale to claim 1.

Regarding claim 14:
	Claim 14 is directed towards a non-transitory computer program product comprising a computer program (see, Tang: Page 25, line 35 – page 26, line 25), wherein when the computer program product is run on a computer, the computer is enabled to perform the method according to claim 1. As such, claim 14 is rejected under similar rationale to claim 1.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471